         Case 3:19-cv-12237-FLW-LHG Document 8 Filed 06/03/19 Page 1 of 1 PageID: 276
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                     DistrictDistrict
                                                __________    of NewofJersey
                                                                        __________


                   Judd Shaw, P.A. et al.                       )
                             Plaintiff                          )
                                v.                              )      Case No.    3:19-cv-12237
                David P. Kreizer, Esq. et al.                   )
                            Defendant                           )

                                                 APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:
  Defendants Amanda Ibrahim, Esq., Evan Marx, Esq., Mary Carroll Santorelli, Josh Edelstein, Diana Navarrete,
  Abigail Rios, and Kristen Fone and Defendants-Counterclaimants David P. Kreizer, Esq. and David P. Kreizer, LLC..


Date:          06/03/2019                                                                /s/ Paul J. Fishman
                                                                                          Attorney’s signature


                                                                               Paul J. Fishman (Bar No. 036611983)
                                                                                      Printed name and bar number
                                                                                  Arnold & Porter Kaye Scholer LLP
                                                                                        One Gateway Center
                                                                                             Suite 1025
                                                                                         Newark, NJ 07102
                                                                                                Address

                                                                                  paul.fishman@arnoldporter.com
                                                                                            E-mail address

                                                                                           (973) 776-1901
                                                                                           Telephone number

                                                                                           (973) 776-1919
                                                                                             FAX number
